Stevens, J.,
delivered the opinion of the court.
*430Appellant was convicted-for the violation of chapter 94, Laws of 1912, which requires each labor agent or employment agent, engaged in the business of soliciting or hiring laborers to go beyond the limits of the state, to pay an annual license tax of five hundred dollars for each county in which such agent operates. From the judgment convicting the defendant, and imposing a fine of five hundred dollars, appellant appeals. •
The appeal challenges the constitutionality of the act imposing the license tax. The statute reads:
“Section T. Be it enacted by the legislature of the state of Mississippi, that each emigrant or employment agent, or person engaged in hiring laborers, or soliciting emigrants or laborers in this state to go beyond the limits of the state, must pay an annual license of five hundred dollars ($500) in every county in which he operates or solicits emigrants or laborers, which amount must be paid into the state treasury for the use of the state.
“Sec. 2. Any person doing the business of emigrant or employment agent without having first obtained a license, as required by law, shall be guilty of a misdemeanor, and upon conviction, shall be punished by fine of not less than five hundred dollars ($500) and not more than five thousand dollars ($5,000), or may be imprisoned in the county jail, or sentenced to hard labor for the county for not less than one month nor more than six months, within the discretion of the court.
“Sec. 3. That this act take effect and be in force from and after its passage.”
On the contention of counsel that appellant was entitled to and was refused a peremptory instruction, the argument is directed to three points: First, that the tax imposed is a tax and burden on interstate commerce in violation of the federal Constitution; secondly, that the amount of license required is prohibitory; thirdly, that venue was not proved.
The contention that this law .burdens or is a tax on interstate commerce is settled against appellant by the *431following authorities: Williams v. Fears, 179 U. S. 270, 21 Sup. Ct. 128, 45 L. Ed. 186, affirming 110 Ga. 584, 35 S. E. 699, 50 L. R. A. 685; State v, Napier, 63 S. C. 60, 41 S. E. 13; State v. Hunt, 129 N. C. 686, 40 S. E. 216, 85 Am. St. Rep. 758, with case note. The act, as we construe it, does not undertake to tax one who solicits or hires laborers for his own use or employment, the employer seeking labor for himself; the tax is laid upon the person doing a regular business of emigrant or employment agent. The title of the act makes this clear as does also the general language in the body of the statute, especially section 2, stating:
“Any person doing the business of emigrant or employment agent, ’ ’ etc.
In view of the activity of labor agents in Mississippi within the past few years, and the free emigration of laborers to other states, especially the heavy transportation of colored laborers to the Northern states — amounting the past year to a veritable “exodus” — we are not prepared to declare the tax prohibitory. The amount of the tax is primarily a legislative question.
The venue was in fact sufficiently proven.

Affirmed.